Citation Nr: 0702859	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury of the left hand (major), which includes the third and 
fourth distal phalanges deformities, currently evaluated as 
10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for paresthesia of the left hand ulnar nerve.

3.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following surgery in May 2003.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to a temporary total convalescent 
rating under 38 C.F.R. § 4.30 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is left-handed.

2.  The veteran's left hand disability is manifested by mild 
weakness of the left hand muscles, minimal hypothenar 
atrophy, mild intercarpal arthritis, and mild paresthesias.  
There is no significant limitation of motion of the fingers.

3.  Left ulnar neuropathy is not shown to be equivalent to no 
more than mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left hand injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, Diagnostic Code 5309 (2006).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for left ulnar neuropathy involving 
the major extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R § 4.7, Diagnostic Code 8616 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in June 2002, June 2003, and August 2004.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The Board notes that a VA examiner in September 
2003 suggested that additional diagnostic testing be 
performed.  The Board finds that the record is adequate to 
evaluate the left hand disability.  The veteran has been 
afforded 3 VA examinations during the appeal period including 
an additional examination since September 2003.  The record 
also contains numerous VA outpatient records.  The Board 
finds that the VA examination and treatment reports 
adequately describe the veteran's disability picture.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  


Increased evaluation for residuals of left hand injury

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Briefly reviewing the veteran's medical history, there are no 
service medical records reflecting an injury to the left 
hand.  At a March 1975 VA examination, the veteran reported 
an inservice injury to the left hand (on later examinations, 
he indicated that it was a crush injury to the left hand).  
On examination, there was full motion of the fingers of left 
hand.  The grip strength of the left hand was markedly weaker 
than the right hand.  The left ring finger showed some 
enlargement of the distal phalanx.  It had the appearance of 
clubbing of the fingers.  X-ray revealed bony lesions in the 
distal portion of the phalanges of the 3rd and 4th fingers.  
There was also a mild deformity at the distal extremity of 
the proximal phalanx of the 3rd left finger.  

VA X-ray in March 1993 disclosed minimal arthritis of the 
radiocarpal joints, a bone spur on the radial side of the 
carponnavicular bone, and a malunion of the distal phalanx of 
the left ring finger.  VA X-ray in May 1994 revealed that the 
distal phalanx of the left ring finger was dorsally 
angulated.  

In May 2003, he underwent left carpal tunnel release, left A1 
trigger release of the small digit, and left partial 
fasciectomy.  

The RO granted service connection for the residuals of an 
injury to the left hand.  A 10 percent evaluation was 
assigned under Diagnostic Code 5309.  

The veteran applied for increased benefits in May 2002.  In a 
January 2003 rating action, the RO recharacterized the 
veteran's left hand disability, including distal phalanges 
deformities of the 3rd and 4th left fingers.  The RO also 
granted a separate 10 percent evaluation for paresthesia of 
the left ulnar nerve under Diagnostic Code 8616.  Even though 
the RO increased the schedular rating for the veteran's 
disability during the appeal, the issue of entitlement to a 
higher rating remained on appeal, as the veteran has not 
indicated his desire to withdraw that issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The veteran appealed the initial assignment of the evaluation 
for the left ulnar nerve disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The evidence consists of statements from the veteran, as well 
as VA outpatient treatment and examination reports that date 
between 2002 and 2005.  VA examinations were conducted in 
December 2002, September 2003, and August 2004. 

Historically, the veteran was assigned a 10 percent 
disability rating for his service-connected disability under 
38 C.F.R. § 4.73, Diagnostic Code 5309 (Muscle Group IX).  
Diagnostic Code 5309 concerns the intrinsic muscles of the 
hand.  38 C.F.R. § 4.73.  A 20 percent evaluation is for 
application when there is a moderately severe disability.  A 
30 percent evaluation is for application when there is a 
severe disability.  A note to Diagnostic Code 5309 provides 
that muscle injuries to the hand should be rated based on 
limitation of motion, with a minimum rating of 10 percent.  
Id.

The Board notes that, effective August 26, 2002, while this 
appeal was pending, the rating criteria for finger and hand 
disabilities were revised.  38 C.F.R. § 4.71a was amended as 
follows: the name of the "middle finger" was changed to "long 
finger" in the diagnostic codes pertaining to digit 
ankylosis, limitation of motion, and finger amputations.  38 
C.F.R. § 4.71a was amended by removing the tables "MULTIPLE 
FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: FAVORABLE 
ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL FINGERS'' and 
adding, in their place new tables regarding motion of the 
fingers and hand.

The Board finds that the currently assigned 10 percent rating 
is appropriate, as the evidence does not reflect that there 
is limitation of motion sufficient to assign a higher rating 
under any potentially applicable Code before or after August 
26, 2002.  The record reflects that the veteran complains of 
pain, weakness, and numbness in the left hand.  Examination 
showed mild weakness of the left hand muscles, minimal 
hypothenar atrophy, mild intercarpal arthritis and mild 
paresthesias.  There is no indication of limitation of motion 
of the hand.  Likewise, on VA examination in September 2003, 
while there is triggering of the right ring finger, there is 
no indication of ankylosis or limited motion of the digits of 
the left hand.  The VA examiner in December 2002 noted that 
the veteran had mildly limited endurance secondary to pain.  
The Board concludes that there is no medical indication that 
the pain or weakness and any resultant functional loss, are 
above that contemplated by the schedular criteria for a 
10 percent evaluation.  

Left ulnar neuropathy

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of left  and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left ulnar nerve, 
consist of some mildly diminished sensation over fourth and 
fifth fingers of the left hand, along with some complaints of 
tingling of these fingers.  At VA examination in December 
2002, there was some mild paresthesias on the ulnar aspect of 
the small finger with minimal hypothenar atrophy of the left 
hand compared to the right.  At VA examination in September 
2003, there was a positive Finkelstein's test.  There was a 
negative Tinel's at the wrist.  He had a negative nerve 
compression test.  There was no evidence of claw deformity.  
He had good strength of his APB on the left side.  He had 
excellent interosseus muscle function.  There was a very 
slight difference in sensation at the ulnar side of the left 
fourth and fifth digits.  At VA examination in August 2004, 
the deep tendon reflexes were 2+ throughout the upper 
extremities.  These manifestations, shown repeatedly in the 
records resemble no more than a mild incomplete paralysis and 
warrant no more than a 10 percent initial evaluation.  There 
is no evidence shown in the record to suggest that the 
veteran's neuropathy is more than mild in nature.  The 
preponderance of the evidence is against the veteran's claim.  
Accordingly, a rating in excess of the initial 10 percent 
evaluation is not warranted for the left ulnar neuropathy.


ORDER

Entitlement to an increased rating for residuals of an injury 
of the left hand is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for paresthesia of the left hand ulnar nerve is denied.


REMAND

The veteran contends that he should be granted a temporary 
total convalescent rating under 38 C.F.R. § 4.30 following a 
surgical procedure conducted in May 2003.  As noted above, 
the veteran underwent a small finger A1 pulley release, 
excision of a Dupuytren's nodule, and carpal tunnel release.  
The VA examiner in August 2004 reported that "the patient 
has Dupuytren's disease, which is more likely than not 
service connected as well."  The VA examiner referred to the 
veteran's left wrist injury; however, the veteran is service 
connected for the residuals of an injury to the left hand.  
It is not clear from the record if the examiner is concluding 
that the veteran's Dupuytren's disease is related to his 
service connected disability hand disability, or thought the 
wrist was involved.  Further clarification is needed to enter 
an informed decision.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should make arrangements with 
the Dayton, Ohio, VA medical facility for 
the veteran's claims folder to be 
forwarded to the examiner who conducted 
the VA examination in August 2004 or, if 
unavailable, to another appropriate VA 
reviewer in order to review the claims 
folder.  In an addendum, the reviewer 
should review the record and determine 
whether the 2003 surgery was related to 
the veteran's service connected 
disability.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.  The claims folder should be 
made available to the reviewer for review 
in conjunction with the addendum, and the 
reviewer should acknowledge such review 
in the report.  If the reviewer deems 
re-examination necessary, this should be 
done.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR LEFT S TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
*	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
*	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
MAR 
2005 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
MAR 
2005 
(RS) 
 
4597
Page 
2



